                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 ARTHUR HUBERT MEYER, III,
                                             Case No. 1:20-cv-00343-BLW

        Petitioner,                                    1:18-cr-00350-BLW

         v.
                                             MEMORANDUM DECISION
 UNITED STATES OF AMERICA,                   AND ORDER

        Respondent.



                               INTRODUCTION
      Defendant Arthur Hubert Meyer, III filed a Motion Pursuant to 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct Sentence (Dkt. 1). Pending before the Court

is his Motion to Appoint Counsel (Dkt. 2) to represent him in the § 2255

proceeding. For the reasons explained below, the Court will grant the motion.

                                BACKGROUND

      In November, 2018, a grand jury indicted Arthur Meyer III on one count of

possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §

841(a)(1), (b)(1)(A). Indictment, Crim Dkt. 1. Meyer filed an ex parte motion to

dismiss counsel on March 18, 2019. Crim Dkt. 16. This Court held a hearing on the

motion on April 11, 2019, in which the government was not present. Crim Dkt. 17.



MEMORANDUM DECISION AND ORDER - 1
Meyer withdrew his motion to dismiss counsel and pled guilty to the Indictment,

pursuant to a plea agreement, before this Court on April 4, 2019. Crim Dkt. 19. A

presentence investigation report was completed with no objections filed by either

party. Crim Dkt. 23. On July 11, 2019, Meyer was sentenced before this Court to

the mandatory minimum sentence of 120 months imprisonment, five years of

supervised release, a $600 fine, and a $100 special assessment. Id. It was on the

date of his sentencing that Meyer claims he first instructed his legal counsel to file

an appeal. Crim Dkt. 29. Meyer timely filed this § 2255 motion on July 9, 2020.

Dkt. 1. This Court granted the government’s motion to waive attorney-client

privilege and ordered Meyer’s counsel to file an affidavit responding to the

allegation. Dkt 5. Prior counsel for Meyer, Gabriel McCarthy, provided a

declaration responding to the Meyer’s allegations. Dkt. 6-1. Meyer now alleges

ineffective assistance of counsel. Specifically, Meyer alleges that his counsel was

ineffective for failing to file a notice of appeal, erroneously advising him of the

likely guideline range, and for failing to test the purity of the drugs seized. Dkt. 1,

7.

                                LEGAL STANDARD

             1. 28 U.S.C § 2255

      Title 28 U.S.C. § 2255 provides four grounds under which a federal court




MEMORANDUM DECISION AND ORDER - 2
may grant relief to a federal prisoner who challenges the imposition or length of

his or her incarceration: (1) “that the sentence was imposed in violation of the

Constitution or laws of the United States;” (2) “that the court was without

jurisdiction to impose such sentence;” (3) “that the sentence was in excess of the

maximum authorized by law;” and (4) that the sentence is otherwise “subject to

collateral attack.” 28 U.S.C. § 2255(a).

      Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that a

federal district court judge may summarily dismiss a § 2255 motion “[i]f it plainly

appears from the motion, any attached exhibits, and the record of prior proceedings

that the moving party is not entitled to relief.” “Under this standard, a district court

may summarily dismiss a § 2255 motion only if the allegations in the motion,

when viewed against the record, do not give rise to a claim for relief or are

‘palpably incredible or patently frivolous.’” United States v. Withers, 638 F.3d

1055, 1062-63 (9th Cir. 2011) (citation omitted).

      If the Court does not dismiss pursuant to Rule 4(b), the Court shall order the

government “to file an answer, motion, or other response within a fixed time, or to

take other action the judge may order.”

      The Court may dismiss a § 2255 motion at other stages of the proceeding,

such as pursuant to a motion by the respondent, after considering the answer and




MEMORANDUM DECISION AND ORDER - 3
motion, or after considering the pleadings and an expanded record. See Advisory

Committee Notes following Rule 8 of the Rules Governing Section 2254

Proceedings incorporated by reference into the Advisory Committee Notes

following Rule 8 of the Rules Governing Section 2255 Proceedings.

      If the Court does not dismiss the proceeding, the Court then determines

under Rule 8 whether an evidentiary hearing is required. The Court need not hold

an evidentiary hearing if the issues can be conclusively decided based on the

evidence in the record. See Frazer v. United States, 18 F.3d 778, 781 (9th Cir.

1994).

             2. Ineffective Assistance of Counsel

      The well-established two-prong test for evaluating ineffective assistance of

counsel claims is deficient performance and resulting prejudice. See Strickland v.

Washington, 466 U.S. 668 (1984). More specifically, to prevail on an ineffective

assistance of counsel claim, a defendant must show that counsel’s performance

“fell below an objective standard of reasonableness” and that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 688, 697; see also Bell v. Cone, 535

U.S. 685, 695 (2002). Mere conclusory allegations are insufficient to state a claim

of ineffective assistance of counsel. See Shah v. United States, 878 F.2d 1156,




MEMORANDUM DECISION AND ORDER - 4
1161 (9th Cir. 1989).

      To establish deficient performance, a defendant must show that “counsel’s

conduct so undermined the proper functioning of the adversarial process that the

trial cannot be relied on as having produced a just result” or that “counsel made

errors so serious that counsel was not functioning as ‘counsel’ guaranteed the

defendant by the Sixth Amendment.” Strickland, 466 U.S. at 686-87. Under the

performance prong, there is a strong presumption that counsel’s performance falls

“with the wide range of reasonable professional assistance.” Id. at 689.

                                     ANALYSIS

      A. Notice of Appeal

      Counsel’s refusal to file a notice of appeal despite a defendant’s instruction

to do so constitutes ineffective assistance of counsel, and the lost chance to appeal

constitutes prejudice. See United States v. Sandoval-Lopez, 409 F.3d 1193, 1196-

98 (9th Cir. 2005)(citing Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000)). This is

so even if to appeal would be contrary to the plea agreement, have little chance of

success, or subject the Defendant to a much higher sentence if successful. Id.

      The Court here is faced with diametrically opposing affidavits. Meyer has

alleged specific facts that he directed counsel to file a notice of appeal on multiple

occasions and counsel failed to do so. See Dkt. 1, 7; see also Crim Dkt. 29.




MEMORANDUM DECISION AND ORDER - 5
Counsel states that he was never instructed by Meyer, or others on his behalf, to

file a notice of appeal. Dkt. 6-1. Therefore, the Court must hold an evidentiary

hearing to determine whether Meyer’s claim that he instructed counsel to file a

notice of appeal is true or false.

      B. Evidentiary Hearing

      If the Government wishes to avoid the need for an evidentiary hearing, it can

waive the statute of limitations defense as well as stipulate to the Court’s vacating

the judgment, re-entering the judgment, and appointing counsel to file a timely

notice of appeal. See United States v. Bendolph, 409 F.3d 155, 164 (3rd Cir.

2005)(§ 2255 statute of limitations is not jurisdictional and may be waived by the

Government) and Sandoval-Lopez, 409 F.3d at 1198 (noting “the government may

choose this alternative [of stipulating to vacating judgment] to free itself from the

restraint of the plea bargain, or because getting the appeal dismissed would be less

work than an evidentiary hearing”).

      C. Appointment of Counsel

      Appointment of counsel for an indigent petitioner is mandatory when an

evidentiary hearing is required. United States v. Duarte-Higareda, 68 F.3d 369,

370 (9th Cir. 1995). Since Meyer is indigent (Crim Dkt. 3-4), the court must grant

his Motion for Appointment of Counsel for the evidentiary hearing.




MEMORANDUM DECISION AND ORDER - 6
                                      ORDER

      IT IS ORDERED that Defendant’s Motion for Appointment of Counsel is

GRANTED.

      IT IS FURTHER ORDERED that the Government notify the Court within

ten (10) days from the date of this Order as to whether it intends to proceed to an

evidentiary hearing in this matter or whether it will waive the statute of limitations

defense and stipulate to the Court's vacating and reentering the judgment and

appointing counsel so Defendant can file a timely notice of appeal.

      IT IS FURTHER ORDERED that if the Government chooses to proceed

with an evidentiary hearing, the Court will immediately appoint counsel for

Defendant and set a date for the hearing at which all issues will be heard.



                                              DATED: May 18, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
